Case 1:20-mc-00138-CM Document1 Filed 03/09/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

2 OMISC 0138

IN RE: Restrictions on Visitors to TINT AS ARE LOM STANDING
Courthouses » JUS Sidi da ORDER

M0-466

 

The Centers for Disease Control having advised people to take precautions in light of the
COVID-19 virus (coronavirus) outbreak, and noting that the best way to prevent illness is to
avoid being exposed to this virus, it is hereby

ORDERED, effective immediately, that the following persons shall not enter any courthouse in
the Southern District of New York:

e Persons who have been in any of the following countries within the last 14 days:

CHINA

SOUTH KOREA
JAPAN

ITALY

IRAN

(This list may be updated as further guidance is received.)

e Persons who reside or have had close contact with someone who has been in one of the
countries listed above within the last 14 days;

e Persons who have been asked to self-quarantine by any doctor, hospital or health agency:
e Persons who have been diagnosed with, or have had contact with, anyone who has been

diagnosed with COVID-19.

Anyone attempting to enter in violation of these protocols will be denied entry by a Court
Security Officer.

If you have a scheduled appointment or you are otherwise required to appear at one of the
courthouses in the Southern District of New York, and you are unable to appear because of the
restrictions listed above, you should proceed as follows:

e Ifyou are represented by an attorney, please contact your attorney;
Case 1:20-mc-00138-CM Document1 Filed 03/09/20 Page 2 of 2

e Ifyou are an attorney and you are scheduled to appear in court before a judge, please
contact that chambers directly (contact information may be found in the judges’
Individual Practices);

° If youare scheduled to meet with a Pretrial Services officer, please contact the office of
Pretrial Services at (212) 805-4300;

° Ifyou are scheduled to meet with a Probation officer, please contact the Probation office
at (212) 805-0040;

e Ifyou are a juror, please contact the Jury Department at (212) 805-01 19;

e For Court of Appeals matters, please contact Catherine Wolfe, Clerk of Court, at
(646) 584-2696;

e For Bankruptcy Court matters, please contact Bankruptcy Court Services at
(212) 284-4040;

e For District Court matters, please contact the Clerk of Court at (212) 805-0140;

e For all other matters, please contact the District Executive Office at (212) 805-0500.

These restrictions will remain in place temporarily until it is determined to be safe to remove
them. People who think they may have been exposed to COVID-19 should contact their
healthcare provider immediately.

SO ORDERED:

LA

Dated: Morn Neer
New York, NY
Colleen McMahon

Chief United States District Judge

 
